DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an
application filed in Japan on 5/6/2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-093091 application as required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the or each external connection” should be “each external connection.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lachner (US Pub. No. 2010/0193935).

Regarding claim 1, in FIGs. 1a-1d and 2a-2c, Lachner discloses a contactless communication module comprising: a base made of an insulating resin (112/119/204/206/224, paragraphs [0026], [0040], [0041]), wherein a partner communication device can be disposed at a short distance from, and on one side of a first direction relative to, the base; an antenna (108/210, paragraphs [0018], [0041]), the antenna being disposed at the base, at a first height position in the first direction (vertical) such as to be able to contactlessly communicate with the partner communication device; a semiconductor component (102/202, paragraphs [0018], [0038]) for causing the antenna to conduct contactless communication, the semiconductor component being disposed at the base, at the first height position or at a second height position on the other side of the first direction relative to the first height position; at least one internal connection (214 or similar region that connects 108/210 to the semiconductor component) electrically connecting the antenna and the semiconductor component; and at least one external connection, each external connection including: a first portion (130/220) at the base, the first portion being electrically connected to the semiconductor component, and a second portion (110/222) protruding out of the base or being exposed to an outside of the base.

Regarding claim 2, in FIGs. 1a-1b and 2a-2c, Lachner discloses that the base includes: a first outer face (exposed surface of 119) located at the first height position and a second outer face (124) located at the second height position, the antenna is provided on the first outer face (via intervening material), and the semiconductor component is mounted on the first (via intervening material) or second outer face.

Regarding claim 8, in FIGs. 1a-1d and 2a-2c, Lachner discloses a first conductor (122/136/216, paragraphs [0029], [0033], and [0036]), the first conductor being disposed on the other side of the first direction relative to the antenna.
Allowable Subject Matter
Claims 3-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7,372,408 discloses a similar contactless communication module in FIG. 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896